Citation Nr: 0601359	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-08 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The appellant served with the Army National Guard for several 
years and was ordered to active duty in the United States 
Army (Army) from September 1990 to August 1991 to support 
Operations Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  In March 2004 the RO denied the 
appellant's claim of entitlement to service connection for 
lumbosacral strain.

The Board remanded this appeal to the RO for further 
development in December 2004.  After the RO attempted the 
requested development, the RO continued the denial of service 
connection for lumbosacral strain.


FINDING OF FACT

The veteran has a back disability that began during service 
while service in Southwest Asia.


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for lumbosacral strain.  He asserts that he incurred the 
claimed condition during service in Operation Desert 
Shield/Storm in Saudi Arabia.  The appellant states, in the 
form of a DA 4700, that he strained his back while in Saudi 
Arabia.  Written statements from fellow service members state 
that appellant often went on "sick call" for back pain, for 
which he received medication at that time.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 

The appellant's service medical records showed that, in an 
examination report from July 1991, the veteran checked the 
box indicating, "Recurrent back pain."  In a DA Form 4700, 
dated in July 1991, he reported that he had injured his back 
while serving in Southwest Asia and that it occurred as a 
result of lifting.  The veteran also submitted three buddy 
statements stating that he went to sick call for back pain.

As for the relevant post-service medical evidence, it 
consists of VA medical records from 1994-1995, National Guard 
medical records, and private medical reports from 1992-2003.  
The VA medical record from 1994 stated, "Hurt back in 1990 
in Persian Gulf - was sent to PT - given muscle relaxers - 
never stopped hurting - lumbar spine area."  There were 
further reports of low back pain in 1995.

Records associated with the veteran's National Guard service 
include annual medical certificates from 1995, 1996, and 2000 
where the veteran noted, "SM is taking Motrin 500 mg for 
back problem," "Back problem - Problem exists since Saudi - 
going to VA - taking motrin .500 mg treated for back 
problem," and, "Injured back in Gulf War."  The 
certificates further noted, "SM is taking Motrin 500 mg for 
back problem," and "continued back problems."  The 
veteran's medical history from March 1997 contained a similar 
notation "Back Problem Treated at VA hospital in Pensacola 
Florida."

A notation on a VA form 21-4142 filled out by Dr. Hugh D. 
Long showed that he treated the veteran in 1999 for "Disc 
Displace."  Other private medical reports indicate that the 
veteran underwent an "L5-S1 posterior lumbar with interbody 
fusion with pedicle screw fixation from L5 to S1" in May 
2001.

A VA Spine examination report dated in February 2005 showed 
that the examiner gave an impression of postoperative L5-S1 
posterior lumbar interbody fusion with pedicle screw fixation 
from L5 to S1.  There was increased pain on motion in the 
veteran's back.  The examiner also stated that due to a lack 
of medical evidence it was difficult to offer an opinion as 
to whether the veterans back disability began in service.  
The examiner was unable to either rule in or rule out the 
claim based on the evidence of record and, he could only say 
that "his currently diagnosed back disorder was as likely as 
not manifested during his service."

The Board finds that service connection for low back 
disability is warranted.  The veteran's service medical 
records show that he complained of recurrent low back pain in 
service as a result of injuring his back while lifting.  The 
veteran has also submitted three buddy statements stating 
that his low back pain began in service.  The Board has found 
that a layperson, such as the veteran or those who submitted 
buddy statements on his behalf, is competent to testify as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  Whether one has back pain, or goes to sick call 
for back pain, can be observed by a layperson.  Moreover, his 
complaints reported on his separation medical history and DA 
Form 4700 are consistent with his VA medical record in 1994.  
The veteran's most recent VA Spine examination showed a 
diagnosis of postoperative L5-S1 posterior lumbar interbody 
fusion with pedicle screw fixation from L5 to S1.  Finally, 
the VA examiner from the February 2005 VA Spine examination 
indicated that the current disability was "as likely as 
not" related to the veteran's service.  

As the VA Examiner relates these symptoms to the veteran's 
service, the Board finds that there is at least a relative 
balance of positive and negative evidence regarding the onset 
of the veteran's low back disability, and the benefit of the 
doubt must therefore be resolved in favor of the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002); see also 38 U.S.C. § 
1131; 38 C.F.R. § 3.303.  Even though there is no direct in-
service diagnosis of a chronic back disability, the veteran's 
reports of pain, supported by buddy statements, are lay 
statements as to observable symptoms, and it is reasonable to 
conclude that a low back disability may have been present.  
There is a fairly good record of continuing complaints after 
service and he now has been diagnosed with postoperative L5-
S1 posterior lumbar interbody fusion with pedicle screw 
fixation at S1 as shown in the most recent VA examination.  
As such, the Board finds that service connection for the low 
back disability is warranted.

II.  VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326a.  In this case, in a letter, dated in July 2001, 
the veteran was notified of the VCAA, and of his duties to 
obtain evidence.  Furthermore, as the Board has granted the 
veteran's claim for a service connection, a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for low back disability is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


